DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 and 4-20 are pending. Claims 1, 4-5, and 12 are currently amended. Claims 2-3 are canceled. Claims 13-20 were previously withdrawn.
In view of the amendment, filed 05/02/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 02/02/2022:
Specification and claim objections
Claim rejections under 35 U.S.C. 112(b)
The claim rejections are updated and a new prior art reference is applied in view of the claim amendments.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: amended claims 1, 5, and 12 use the terminology “beam splitter unit” or “beam splitting unit.” The claimed terminology is not found in the specification. The limitation is interpreted to include the beam splitters, such as the first, second, and third beam splitters described. While the claimed terminology is not present in the original disclosure, it is not being considered as new matter since the disclosure (specification, drawings, claims) previously described beam splitters performing the claimed function.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In amended claim 1, “a beam splitter unit configured to separate portions of the laser beam…” A “beam splitter unit” is not described in the specification but is interpreted to include a group of the beam splitters described below.
In claim 5, “a first beam splitter…configured to separate a part of the laser beam reflected from the printing object toward the thermal imaging camera.” Fig. 1 appears to depict the first beam splitter 62 as a cube type beam splitter.
In claim 5, “a second beam splitter…configured to separate a part of the laser beam reflected from the printing object toward the laser ultrasonic device.” Fig. 1 appears to depict the second beam splitter 82 as a cube type beam splitter.
In claim 12, “a third beam splitter…configured to separate a part of the laser beam reflected from the printing object toward the vision camera.” Fig. 1 appears to depict the third beam splitter 72 as a cube type beam splitter.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that the claim 1 limitation “a laser ultrasonic device configured to receive a laser ultrasonic wave...” is formulated as a means-plus-function limitation, however one of ordinary skill in the art would reasonably be expected to understand certain types of structure typically associated with the terminology of “laser ultrasonic device” (laser(s), detector) such that, while broad, it is not being considered a generic placeholder. Furthermore, the specification provides that the laser ultrasonic device may be a femtosecond laser device [0020].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “a laser ultrasonic device configured to receive a laser beam…and to extract only a laser ultrasonic wave having an operational wavelength band of the laser ultrasonic device from the laser beam.” The claimed function of the laser ultrasonic device performing extracting is not described in the original disclosure. The specification describes that the second filter unit, disposed between the second beam splitter and the laser ultrasonic device is configured to allow a signal of an operational wavelength band of the laser ultrasonic device to pass (see [0015], [0028], and especially [0055]-[0057]). While the laser ultrasonic device may receive only a laser ultrasonic wave having a wavelength matching its own operational wavelength band (due to a separate filter), it is not described as configured to extract any specific waves from the laser beam. Accordingly, the amendment constitutes new matter.
Amended claim 1 recites “a control unit comprising a processor and a computer program executed by the processor, wherein the computer program causes the processor to estimate a value of stiffness of the printing object based on an arrival time and a wave velocity of the laser ultrasonic wave extracted by the laser ultrasonic device and a thermal energy transmission rate in the thermal image and detect a presence of a defect in the printing object based on a secondary reflected wave of the laser ultrasonic wave separately generated by a defect in the printing object and/or change in thermal energy distribution of the thermal image created by the thermal imaging camera.” The specification in paragraph [0061] has been amended to introduce terminology associated with structure of the control unit, including hardware and software, such as a computer program to which the method according to the present invention is reflected and a processor capable of executing the computer program. The disclosure previously described a control unit which performs functions such as estimating and detecting (e.g., [0010]-[0012]), however the disclosure provided no further description in terms of structure or programming for the control unit. The disclosure provided no description of hardware, software, programming, algorithms, a process flow executed by the control unit, etc., which would cause one of ordinary skill in the art to understand the claimed limitation was previously disclosed. There was and is still no detailed description of how the control unit performs the claimed functions or uses, other than data from the sensors is generally considered. The disclosure did not describe a computer program causing a processor to perform the claimed functions. As previously noted, the control unit 90 is depicted in the drawings as a blank box (Fig. 1). Accordingly, the amendment to the claim and specification to introduce new descriptions of the control unit constitutes new matter.
Claims 4-12 are rejected due to their dependence on rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “a laser ultrasonic device configured to receive a laser beam…and to extract only a laser ultrasonic wave having an operational wavelength band of the laser ultrasonic device from the laser beam.” The claimed function of extracting is not described in the original disclosure. The specification describes that the second filter unit, disposed between the second beam splitter and the laser ultrasonic device is configured to allow a signal of an operational wavelength band of the laser ultrasonic device to pass (see [0015], [0028], and especially [0055]-[0057]). While the laser ultrasonic device may receive only a laser ultrasonic wave having a wavelength matching its own operational wavelength band (due to a separate filter), it is not described as configured to extract any specific waves from the laser beam. Since it is not clear based on the original disclosure how the laser ultrasonic device is to perform extracting of a portion of a wave, the amended limitation renders the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave et al., US 2016/0185048 A1 (of record) in view of Kruth (of record) and Helvajian et al., US 20170227408 A1.

Dave discloses a multi-sensor quality interference system for additive manufacturing and the use of gathered sensor data to evaluate and control additive manufacturing operations in real time (Abstract). The additive manufacturing process is sensed by a variety of sensors, and based on experimental data and with the aid of process models, real-time multi-sensor data is used to predict quantities or parameters which are not possible to directly measure ([0058]). Various in-process measurements are used for quality evaluation ([0122]-[0129]).
Figs. 3A-3B depict various configurations of a multi-sensor process sensing scheme ([0062]-[0066]). Fig. 3A depicts a laser source 300, which emits laser beam 301 that passes through partially-reflective optic 302. Laser beam 301 strikes a workpiece 304, and optical radiation from the heated region is reflected back as reflected optical beam 307 through a series of analytical instruments/sensors ([0062]-[0063]). An optical imaging sensor may include a camera ([0063]). Fig. 3B depicts an alternative embodiment where sensors may include cameras operating in the visible or infrared spectral regions and a laser ultrasonic sensor used in order to measure or predict mechanical properties or mechanical integrity of the deposit as it is being built ([0066]). The sensor array will provide both imaging and non-imaging information ([0082]). 
Dave further provides a table of different possible in-process physical measurements that could be performed on a manufacturing process and their associated sensors, which include thermal imaging cameras, optical cameras, and laser ultrasonic devices (p. 13-14, [0129]-[0130]). Dave teaches that the various aspects, embodiments, implementations, or features of the described embodiments can be used in any combination ([0135]).

As to claim 1, Dave teaches an integrated inspection system for a 3D printing process (Abstract) based on a thermal image and a laser ultrasonic wave (based on gathered sensor data – Abstract; where sensors may include a thermal imaging camera and laser ultrasonic sensor – [0066], p. 14), comprising: 
A thermal imaging camera (p. 14; camera operating in infrared spectral region, [0066]) configured to create a thermal image of a molten pool formed in a printing object when a base material supplied to the printing object is melted (measure thermal transients associated with melting, p. 14) by a laser beam irradiated from a 3D printing laser source (laser 300, Fig. 3A, [0062]);
A laser ultrasonic device ([0066], p. 14) configured to receive a laser beam reflected from the printing object after being radiated from the 3D printing laser source onto the printing object ([0066], Table p. 14);
A beam splitter unit configured to separate portions of the laser beam reflected from the printing object to travel toward the thermal imaging camera and the laser ultrasonic device, respectively (beam splitters, e.g., 308, 310, Fig. 3A, separate portions of reflected beam toward sensors [0063]); 
A control unit comprising a processor and a computer program executed by the processor, wherein the computer program causes the processor (processor, [0006]; software, computer readable code [0135]) to estimate physical or mechanical properties of the printing object based on resultant ultrasonic waves or acoustic signals from the object by the laser ultrasonic device ([0066], Table p. 14) and thermal transients measured by thermal imaging (Table p. 14) and interrogate the manufacturing process based on the sensor data (configured to receive and calibrate sensor data [0006]; sensors may include thermal imaging camera and laser ultrasonic sensor [0066], p. 14; used to measure or predict mechanical properties [0066]; sensor data used to derive features useful for quality interference and control [0107]; in-process measurements for quality evaluation [0122]-[0129]),
Wherein the thermal imaging camera and the laser ultrasonic device are disposed coaxially with the 3D printing laser source (see coaxial arrangement of sensors and laser source, Fig. 3A) by a function of the beam splitting unit (sensors arranged coaxially with laser 300, separated by beam splitters, Fig. 3A).
While Dave does not explicitly disclose the control unit is configured to estimate and detect based on data received specifically from the thermal imaging camera and the laser ultrasonic device, one of ordinary skill would reasonably expect the control unit described as capable of and intended to receive sensor data and perform processing of the data to predict other properties to be capable of doing so regardless of which sensor(s) of those listed by Dave was used in the system.
It is noted that Dave focuses on the use of optical sensors and sensors measuring thermal phenomena, and therefore the coaxial configuration depicted by Fig. 3A does not specifically include the thermal imaging camera or the laser ultrasonic device as the analytical instruments/sensors depicted, for example as items 309 or 311. Fig. 3A depicts these sensors as a photodiode (309) and pyrometer (311). However, Dave teaches that sensors such as the thermal imaging camera can measure very fast thermal transients associated with heating, melting, or cooling, as well as slower thermal transients at longer timescales (table, p. 14). Dave also teaches that laser ultrasonic sensors can directly interrogate the manufacturing process and can be used to measure or predict mechanical properties and mechanical integrity as the build process is occurring, and this type of sensor is depicted in the embodiment of Fig. 3B ([0066], p. 14). All of the previously-mentioned sensors are included in the list of sensors given by Dave that can be used to measure in-process physical behaviors (p. 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coaxial configuration of multiple sensors and a laser source, taught by Dave, to use a thermal imaging camera and a laser ultrasonic device, in place of a pyrometer and a photodiode. These sensors beneficially allow for measurement of fast and slow thermal transients and mechanical properties, as taught by Dave. 
Furthermore, the modification constitutes a simple substitution of one known element for another to obtain predictable results. Here, all of the known sensors are used to perform in-process physical measurements on an additive manufacturing process. The substitution of a thermal imaging camera for a pyrometer would amount to a simple substitution of one known element for another to obtain predictable results, as Dave teaches that both sensors are used as non-contact thermal sensors for measuring physical behaviors (table, p. 14). The substitution of a laser ultrasonic device for a photodiode would amount to a simple substitution of one known element for another to obtain predictable results, as Dave teaches that both sensor types are used to characterize performance of an additive manufacturing process involving sequential material build up ([0066]), and both are used to perform in-process physical measurements on manufacturing process (p. 13-14). Dave further teaches that features of the described embodiments can be used in any combination ([0135]). 
Dave does not disclose the laser ultrasonic device is configured to extract only a laser ultrasonic wave having an operational wavelength band of the laser ultrasonic device from the laser beam. The limitation is interpreted to require that the laser ultrasonic device receives or processes only a laser ultrasonic wave having an operational wavelength as claimed.
Kruth, of record, teaches a system for monitoring and controlling selective laser powder processing used to produce three-dimensional objects from powder material (Abstract, [0002]). The system include a laser apparatus ([0019]); preferably at least two detectors ([0040]); an optical system allowing the continuous projection on said detector[s] of the electromagnetic radiation emitted or reflected from a moving observation zone on the powder surface which comprises the incidence point of the laser beam on the powder surface during scanning of the laser beam across the surface ([0022]); and a control unit allowing to automatically adjust process parameters using the signal[s] provided by said detector[s] ([0023]). Kruth teaches the apparatus comprises beam splitters for dividing the electromagnetic radiation transmitted by the optical system towards the at least two detectors ([0040]). Kruth depicts a coaxial arrangement of the system for the case of two detectors (Figure 2) and teaches that any combination of integrating or spatially-resolved detectors can be used ([0040]).
Kruth further teaches the use of optical filters in the system (optical filters 7 and 9, Figure 2), which can be used to select specific parts of the electromagnetic spectrum from the electromagnetic radiation ([0041]). The use of these filters may have several advantages, including blocking the fraction of laser radiation that is reflected on the melt zone surface and passes through the semi-reflective mirror towards the detector, reducing spectral distortions of imaging lenses that would result in un-sharp images, or selecting a specific observation wavelength thereby improving temperature sensitivity according to Planck’s law of spectral radiation ([0041], [0064]). In the case of multiple detectors, detector-specific filters can be placed after the beam splitter and just before the detector ([0041], Figure 2).
While Kruth leaves the choice of detector type open, one of ordinary skill in the art would reasonably expect the advantages disclosed by Kruth, such as filtering out the laser wavelength from the reflected radiation signal, to similarly apply to the laser ultrasonic device in a comparable coaxial configuration.
It would have been obvious to one of ordinary skill in the art to modify the system of Dave to include a filter before the laser ultrasonic device configured to allow a signal of an operational wavelength band of the laser ultrasonic device to pass, in order to filter out the laser wavelength from the electromagnetic radiation and to select and direct specific parts of the electromagnetic spectrum from the electromagnetic radiation passing through the optical system towards the individual detector in its operational wavelength band, as taught by Kruth.
Dave discloses sensor data to the processor is used to predict mechanical properties, as well as the use of laser ultrasonic sensors and thermal imaging to provide this in-process data, but Dave does not disclose the mechanical property of stiffness, specifically, is estimated based on an arrival time and a wave velocity of the laser ultrasonic wave extracted by the laser ultrasonic device and a thermal energy transmission rate in the thermal image. 
In the same field of process monitoring during additive manufacturing ([0042]), Helvajian evidences that material properties, such as stiffness, are mathematically related to acoustic measurements, such as the speed of sound in a material ([0093]). Helvajian further evidences that these material properties depend on the material temperature ([0093]). Helvajian describes using a pulsed laser to generate ultrasonic acoustic waves on the material of interest, and that real time information on the material properties can be provided by measuring the arrival time of these acoustic waves ([0043]-[0045], [0065]). The acoustic wave arrival time and velocity are directly related, as evidenced by Helvajian ([100]). 
While Dave does not specify that the evaluated mechanical properties include stiffness specifically, since Dave teaches laser ultrasonic measurement and measurement of thermal properties using thermal imaging, and Helvajian shows that these measurements are mathematically related to material properties including stiffness, it would have been obvious to one of ordinary skill in the art to specify in the system of Dave that an estimated property includes stiffness, based on the acquired information. The prior art shows that such an evaluation would have been feasible based on the sensor data and stiffness is a relevant material property that can be associated with part quality, a primary concern of Dave.
Dave does not explicitly disclose the processor is caused to detect a presence of a defect in the printing object based on a secondary reflected wave of the laser ultrasonic wave separately generated by a defect in the printing object and/or change in thermal energy distribution of the thermal image.
Helvajian further describes characterizing a defect in the structure at a scale on the order of a wavelength within the acoustic wave based on characteristics of the wave, and that higher frequencies contained within the acoustic wave packet can sample the smallest defect size ([0057], [0081]-[0082]). Helvajian describes detecting a change in the disturbance amplitude and/or arrival time as indicative of a change in the morphology of the material, and based upon this information defects can be remediated (0060). Helvajian evidences that features of a detected laser ultrasonic wave corresponding to additional reflections are used for defect detection. 
It would have been obvious to one of ordinary skill in the art to specify that the processor is caused to detect a presence of a defect as claimed in order to use information acquired by the chosen sensors of modified Dave for defect detection, relevant to quality control. Dave teaches that the absence or presences of defects directly impacts mechanical properties, and therefore overall quality ([0122], Fig. 21).

As to claim 4, Dave in view of Kruth and Helvajian teaches the limitations of claim 1 as set forth above. Dave is silent regarding the control unit calculating a response of the laser ultrasonic wave using a pulse-echo or a pitch-catch technique. 
Helvajian further describes using the laser ultrasound measurement to provide near real-time information by measuring the arrival time of the ultrasonic acoustic waves, as in a pulse echo ([0044]). Since Dave does not detail how the laser ultrasonic wave is evaluated, it would have been obvious to one of ordinary skill in the art to specify the control unit calculates a response of the laser ultrasonic wave using a pulse-echo technique in order to establish a working mode for the sensor. The instant specification provides no further detail on the pulse-echo technique which would distinguish over Helvajian’s teaching of measuring arrival times of various waves.

As to claim 5, Dave in view of Kruth and Helvajian teaches the limitations of claim 1 as set forth above. Dave discloses a first beam splitter (308, Fig. 3A) and second beam splitter (310, Fig. 3A) disposed on a path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward individual sensors (e.g., photodiode, pyrometer in depicted embodiment) in the system. 
The beam splitters described by Dave are considered equivalents of a cube beam splitter generally depicted by the instant Fig. 1, as they perform the identical claimed function of separating part of a reflected laser beam in substantially the same way and with the same results. Dave does not explicitly disclose that the first beam splitter is configured to separate a part of the laser beam reflected from the printing object toward the thermal imaging camera, and the second beam splitter is configured to separate a part of the laser beam reflected from the printing object toward the laser ultrasonic device, however with the configuration as modified for claim 1, the beam splitters in their depicted position would function to direct part of the reflected laser beam toward the substituted thermal imaging camera and laser ultrasonic device in place of the depicted sensors. 
With the modification of claim 1, the first beam splitter (with “first” interpreted to imply an order with respect to position relative to the laser source) would be positioned in front of the laser ultrasonic device and the second beam splitter would be positioned before the thermal imaging camera (opposite of claim limitation). However, rearranging the sensors between positions at 309 and 311 in the configuration of Fig. 3A would amount to a rearrangement of parts where one of ordinary skill would not expect the overall operation of the system to be affected, as Dave does not teach any significance with regard to an order of the sensors, and this rearrangement is therefore obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the rearrangement, the functional language regarding which beam splitter is configured to direct part of the beam to which sensor is met.
Dave therefore teaches the first beam splitter disposed on a path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward the thermal imaging camera; and a second beam splitter disposed on a path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward the laser ultrasonic device. 

As to claim 6, Dave in view of Kruth and Helvajian teaches the limitations of claim 5 as set forth above. Dave is silent regarding a first and second filter unit disposed between the first and second beam splitters and, respectively, the thermal imaging camera and the laser ultrasonic device. Dave is therefore also silent regarding the filter units being configured to allow light beams of an operational wavelength of each device to pass.
Kruth is described above for amended claim 1.
While Kruth leaves the choice of detector type open, Kruth does not teach the detectors including, specifically, a thermal imaging camera and a laser ultrasonic device. However, one of ordinary skill in the art would reasonably expect the advantages disclosed by Kruth, such as filtering out the laser wavelength from the reflected radiation signal, to similarly apply to a thermal imaging camera and a laser ultrasonic device in a comparable coaxial configuration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by modified Dave to include a first filter unit disposed between the first beam splitter and the thermal imaging camera and configured to allow a light beam of an operational wavelength band of the thermal imaging camera to pass; and a second filter unit disposed between the second beam splitter and the laser ultrasonic device and configured to allow a signal of an operational wavelength band of the laser ultrasonic device to pass, in order to filter out the laser wavelength from the electromagnetic radiation and to select and direct specific parts of the electromagnetic spectrum from the electromagnetic radiation passing through the optical system towards the individual detectors, as taught by Kruth.

As to claim 7, Dave in view of Kruth and Helvajian teaches the limitations of claim 1 as set forth above. Dave does not explicitly disclose the thermal imaging camera and the laser ultrasonic device have an operational wavelength band different from that of the 3D printing laser source.
Dave teaches that the laser beam from the laser source passes through a partially reflective optic 302 designed to be essentially fully transmissive at the specific wavelength that the laser operates, and reflective at other optical wavelengths (Fig. 3A, [0062]). Radiation reflected by the optic 302 is directed toward the series of analytical instruments as a reflected optical beam 307 (Fig. 3A, [0063]). Since the beam 307 which is sent to the sensors (i.e., 309, 311, 313) is reflected by the optic 302, the reflected beam 307 is understood to be at a different wavelength than the specific wavelength that the laser operates. Therefore, the sensors that measure the reflected beam 307 would be reasonably expected to have an operational wavelength different from that of the 3D printing laser source in order to receive and measure the reflected beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the thermal imaging camera and the laser ultrasonic device have an operational wavelength band different from that of the 3D printing laser source, so that each of these sensor devices receives and is able to measure a portion of the reflected laser beam, as taught by Dave.

As to claim 12, Dave in view of Kruth and Helvajian teaches the limitations of claim 6 as set forth above. Dave further teaches the use of cameras operating in the visible range as sensors ([0066]) and depicts an imaging sensor 313 such as a camera in the coaxial arrangement of Fig. 3A ([0063]). Dave does not explicitly disclose a third beam splitter disposed on a path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward the vision camera; and a third filter unit disposed between the third beam splitter and the vision camera and configured to allow a light beam of an operational wavelength band of the vision camera to pass.
Dave further discloses a mirror 312 used to direct a remaining portion of the reflected beam to the imaging sensor ([0063]). While Dave does not call the mirror 312 a beam splitter, like elements 308 and 310, the mirror appears to serve the similar function of directing a portion of the reflected beam toward the sensor (in this case, the imaging sensor). Depending on the ordering of the sensors, which appears to be arbitrary in both the instant disclosure and the prior art as long as the sensors and laser are coaxial, a person of ordinary skill in the art would have recognized the interchangeability of a mirror for a cube type beam splitter for directing a reflected laser beam. Therefore, Dave teaches a beam splitter disposed on the path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward the vision camera.
Kruth teaches the system described above for claim 1. Any combination of integrating or spatially-resolved detectors can be used ([0040]), and a camera, such as a high-speed camera, may preferably be used ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dave to include a third filter unit disposed between the third beam splitter and the vision camera and configured to allow a light beam of an operational wavelength band of the vision camera to pass, in order to filter out the laser wavelength from the electromagnetic radiation, reduce spectral distortions that may result in un-sharp images, and select and direct specific parts of the electromagnetic spectrum from the electromagnetic radiation passing through the optical system towards the camera, as taught by Kruth.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Kruth and Helvajian as applied to claims 1 and 7 above, and further in view of Volker, EP 2605008 A1 (“Volker”).

As to claim 9, Dave in view of Kruth and Helvajian teaches the limitations of claim 7 as set forth above. Dave is silent regarding the specific operational wavelength of the laser ultrasonic device and therefore does not teach that it has an operational wavelength band of 515 nm or less. 
Volker teaches an inspection apparatus for the inspection of a weld by detection of ultrasonic surface displacements generated by a radiation (laser) beam at the weld (Abstract, [0024], [0049]). By creating an ultrasonic displacement in the weld with a radiation pulse, and detecting a response in the weld with a second illumination (laser) system, irregularities in a weld can be detected ([0049]). Volker teaches the wavelength of the first radiation beam used for generating the ultrasonic displacement and the second radiation beam used for detecting the ultrasonic displacement may each be between 400 and 1200 nm ([0024], [0031]-[0032]). 
It has been established that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is noted that the instant disclosure does not describe any special benefit or result associated with the wavelength band of 515 nm or less for the laser ultrasonic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the laser ultrasonic device taught by Dave has an operational wavelength band of 515 nm or less, as taught by Volker. One of ordinary skill in the art would reasonably expect that the claimed wavelength is useful for laser ultrasonic evaluation, including detection of defects.

As to claim 11, Dave teaches the limitations of claim 7 as set forth above. Dave fails to disclose the laser ultrasonic device is a femtosecond laser device.
Volker teaches an inspection apparatus for the inspection of a weld by detection of ultrasonic surface displacements generated by a radiation (laser) beam at the weld (Abstract, [0024], [0049]). By creating an ultrasonic displacement in the weld with a radiation pulse, and detecting a response in the weld with a second illumination (laser) system, irregularities in a weld can be detected ([0049]). Volker teaches the use of a pulsed laser radiation beam with a pulse duration between 1 femtosecond and 50 nanoseconds ([0031], [0067]).
In the absence of further description in the instant disclosure regarding what qualifies as a femtosecond laser device, it is interpreted that the system including a laser with a pulse duration of 1 femtosecond qualifies as a femtosecond laser device. Volker therefore teaches a laser ultrasonic device which is a femtosecond laser device used for quality inspection. 
As both Dave and Volker teach laser ultrasonic devices used to detect defects or irregularities associated with melting and joining processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser ultrasonic device which is a femtosecond laser device taught by Volker for the generic laser ultrasonic device taught by Dave, because doing so would amount to a simple substitution of one known element for another to obtain predictable results of defect detection. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Kruth and Helvajian as applied to claim 7 above, and further in view of Crane et al., US 2020/0184632 A1 (“Crane”), with evidentiary support from Instrument Engineers' Handbook (4th Edition) - Process Measurement and Analysis, Volume 1 (“Instrument Engineers’ Handbook”).

As to claim 8, Dave in view of Kruth and Helvajian teaches the limitations of claim 7 as set forth above. Dave teaches the use of a sensor including a camera operating in the infrared spectral region, however Dave is silent regarding the thermal imaging camera having an operational wavelength band of 2-5 μm.
Crane teaches a system for non-destructive testing and online process monitoring, including quantitatively measuring defect depths within a 3D printed part and for characterizing layer-by-layer surface defects in the 3D printed part (Abstract, [0006]). In an embodiment of the invention, a surface layer of the 3D part undergoing layer-based manufacturing is exposed to thermal energy, and a surface temperature of the part is measured with an infrared camera in response to absorption of the thermal energy to identify a location of a subsurface defect in the part ([0008]). The infrared camera may detect specular/thermal reflections from a layer of the 3D part and be used to identify a location of a surface defect ([0012], [0016]). In an exemplary embodiment of the invention, Crane teaches using an infrared camera operational in the mid-wave spectrum of 3-5 μm ([0115]). 
Since Dave teaches an infrared camera operating in the infrared spectral region, but is not specific on which wavelength band in the infrared region, and possible choices for a specific wavelength band include near-, mid-, and far-infrared wavelength bands, as shown by Instrument Engineers’ Handbook, the choice of an operational wavelength band in the mid-wave spectrum would be one of a finite number of identified options to use for the infrared camera. A person of ordinary skill in the art, upon reading Crane, would have recognized that a mid-wave infrared camera operating in the specified wavelength range is one of a finite number of choices for infrared operational wavelength bands known to be useful for infrared imaging in a similar application. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the camera of Crane operating in the mid-wave infrared spectrum 3-5 μm as the infrared camera of Dave because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Since the claimed range of 2-5 μm is largely overlapping with the range of 3-5 μm disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is noted that the instant disclosure does not describe any special benefit or result associated with the 2-5 μm wavelength band for the thermal imaging camera.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the thermal imaging camera taught by Dave has an operational wavelength band of 2-5 μm, as taught by Crane, because the infrared camera operating in this wavelength band would be obvious to try for one of ordinary skill in the art and Crane teaches it is useful in a similar application involving process monitoring and defect detection.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Kruth and Helvajian, as applied to claim 7 above, with evidentiary support from Instrument Engineers' Handbook (4th Edition) - Process Measurement and Analysis, Volume 1 (“Instrument Engineers’ Handbook”).

As to claim 10, Dave in view of Kruth and Helvajian teaches the limitations of claim 7 as set forth above. Dave does not explicitly disclose the 3D printing laser source has an operational wavelength band of 1.07 μm or less.
Dave teaches the laser wavelength of the 3D printing laser source generally will be infrared or near-infrared, or typically wavelengths of 1000 nm (1 μm) or greater. It is generally known that the near-infrared spectrum covers wavelengths from approximately 0.8-2.50 μm (see Instrument Engineers’ Handbook). Dave therefore teaches the 3D printing laser source having an operational wavelength band from approximately 0.8-2.50 μm or greater than 1 μm.
It has been established that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The claimed range overlaps that made obvious by the primary reference of Dave. It is noted that the instant disclosure does not describe any special benefit or result associated with the operational wavelength band of 1.07 μm or less for the 3D printing laser source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the 3D printing laser source taught by Dave has an operational wavelength band of 1.07 μm or less, as taught by Dave. Dave supports the knowledge of one of ordinary skill in the art that the claimed operational wavelength band for a 3D printing laser source is useful, e.g., for effecting heating and/or melting, in laser-based 3D printing applications.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Regarding the prior art rejections, Applicant states (pp. 19-20) that limitations of the control unit of claim 1 have been amended to require that in order to estimate the stiffness of the printing object and detect a presence of a defect, certain information including an arrival time and a wave velocity of the laser ultrasonic wave extracted by the laser ultrasonic device and a thermal energy transmission rate in the thermal image are needed. A secondary reflected wave of the laser ultrasonic wave separately generated by a defect in the printing object and/or change in thermal energy distribution of the thermal image created by the thermal imaging camera are required in order to detect a presence of a defect. Applicant argues that Dave and Volker fail to teach that such information should be needed for the estimation of stiffness and defect detection. 
The argument is not found persuasive. Dave teaches the use of a laser ultrasonic device and thermal imaging for quality monitoring during an additive manufacturing process. Dave teaches data acquired by the sensors is advantageously used to assess quality and predict mechanical properties. While Dave does not detail the specific measurement processes of these sensors or that stiffness is one of the mechanical properties estimated, it is known in the art that laser ultrasonic measurements (which typically involve consideration of arrival time and acoustic wave velocity) and thermal evaluation provide data that is mathematically related to material properties such as stiffness, as evidenced by the reference of Helvajian. It has been shown by Helvajian that real time information related to material properties can be evaluated by measuring arrival time of ultrasonic acoustic waves and that arrival time and wave velocity are directly related, as would be expected by one of ordinary skill in the art. It is also shown that Helvajian describes characterizing a defect based on properties of the ultrasonic wave. Helvajian describes detecting a change in the disturbance amplitude and/or arrival time as indicative of a change in the morphology of the material. As such, these changes in the acoustic response would indicate a presence of a defect, which Helvajian describes can then be remediated.
Applicant states (p. 20) that amended claim 1 includes new elements of a beam splitter unit and that the thermal imaging camera and the laser ultrasonic device are disposed coaxially with the 3D printing laser source by a function of the beam splitting unit. Applicant argues that the amendment further distinguished the claimed invention over the combination of Dave and Volker.
The argument is not found persuasive. Beam splitters and a coaxial arrangement of the sensors with the laser source were previously addressed with the reference of Dave, and it is not clear how the amendment is intended to overcome the prior rejection. Below it is shown how in the instant configuration (left) and the prior art (right), the laser beam path includes the laser source, beam splitters, and sensors. It is further noted that the terminology of “beam splitting unit” and its argued function(s) are not found in the original disclosure, as previously discussed.

    PNG
    media_image1.png
    360
    589
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    795
    487
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070176312 A1, Clark et al., describe laser ultrasound and material evaluation in-situ, where developments in ultrasound response analysis, based on time of signal response which allows velocity calculation, allow determination of some material properties, such as Young’s Modulus ([0076]). Clark also describes that further non-destructive testing can comprise use of a thermal imaging camera to identify thermal discontinuities associated with defects ([0088]).
US 20210181163 A1, Bishop-Moser et al., describe laser ultrasound and evaluation of acoustic signals caused by a laser beam for interpretation of material properties, including that the relationship between acoustic velocity with material elasticity may be used to understand material properties from the ultrasonic reflection. Acoustic scatter, attenuation, and absorption are also relevant with regard to material properties. The reference also describes that defects, such as cracks, voids, porosity, inclusions, etc., contribute to uniqueness of the detection signal.
US 20180104742 A1, Kottillingam et al., describe defect detection via transient thermography using a thermal camera. An IR imaging device is paired with a filter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754